DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed 04/25/2022, is acknowledged.

3.  Claims 19-23 are pending.

4.  Applicant’s election without traverse of Group I, claims 19 and 21-23, directed to  a method of producing a recombinant antibody that inhibits release of active, mature TGFβ peptide, comprising: identifying an antibody that binds an epitope in the head and/or hybrid domains of β8; recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site; and expressing the antibody, wherein, upon binding to β8, the antibody causes a conformational change that reduces the angle between the head and hybrid domains of β8 compared to β8 not contacted with the antibody, filed on 04/25/2022, is acknowledged.   
 
5.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 19 and 21-23 are under examination as they read on a method of producing a recombinant antibody that inhibits release of active, mature TGFβ peptide, comprising: identifying an antibody that binds an epitope in the head and/or hybrid domains of β8; recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site; and expressing the antibody, wherein, upon binding to β8, the antibody causes a conformational change that reduces the angle between the head and hybrid domains of β8 compared to β8 not contacted with the antibody.

7.  Applicant’s IDS, filed 02/12/2021, is acknowledged. 

8.  Claim 23 is objected to because claimed SEQ ID NOs: 1 and 5 are identical.  

  
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.  Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/026004 (IDS) to James et al in view of Wright et al (The EMBO Journal vol.10 no.10 pp.2717-2723, 1991, IDS).

The `004 publication teaches that the antibodies can be produced using any number of expression systems. Many such systems are widely available from commercial supplies.  An antibody comprises both a VH and VL region, the VH and VL regions may be expressed using single vector or a separate vectors [0129].  Recombinant include cell, nucleic acid, protein, vector, has been modified by the introduction of a heterologous nucleic acid or protein or the alteration of native nucleic acid or protein, or that the cell is derived from a cell so modified [0046], [0128], [0129], [0204], [0206].  
The `004 teaches a monoclonal antibody that specifically binds alpha-v-Beta-8 (a monoclonal antibody that specifically binds alpha-v-Beta-8; paragraphs [0009]-[0010], [0080]-[0081], [0125]), wherein the antibody inhibits release of active mature TGF-Beta peptide, but does not significantly inhibit adhesion of latent TGF-Beta to alpha-v-Beta-8 on an alpha-v-Beta-8-expressing cell (the isolated antibody inhibits release of active, mature TGF peptide, including TGF-Beta, but does not significantly inhibit adhesion of latent TGF to alpha-v-Beta-8 on an alpha-v-Beta-8-expressing cell; paragraphs [0009], [0010], [0080], [0081]); wherein the antibody binds an epitope (the isolated antibody specifically binds to an epitope on Beta-8 , which is within SEQ ID NO: 1 of the `004 reference; paragraphs [0009], [0010], [0172]), wherein the antibodies comprises the heavy chain CDR2 sequence of SEQ ID N0:1-6 : anti-ITGB8 antibodies:

Clone		claimed/referenced ID NO	 	CDR2 Sequence 
11E8 			1/49				DILPGSGTTNYNEKFK 
14E5Mut68  		1/76 
11E8Mut94		2/90			          	DILPGSGTTNYNEKFE
11E8Mut39		3/113				HTLPGSGTTNYNEKFK
14E5			4/59				HILPGSVITNYNEKFK

The underlined amino acids have the potential glycosylation site.

The `004 publication teaches that mouse monoclonal antibody 37El (IgG2a) selectively blocks the interaction of the human integrin αvβ8 with its ligand, transforming growth factor-β (TGF-β) [0080].

The `004 publication teaches that the epitope can be a conformational (non-linear) epitope [00121].
The `004 publication teaches that the 14E5 antibody binds a similar epitope on αvβ8 as 37E1B5.  Like 37E1B5, 14FE5 specifically binds αvβ8, but unlike 37E1B5, 14E5 does not inhibit release of active, mature TGFβ peptide, or adhesion of latent TGFβ to αvβ8 [0095].  Further `004 publication teaches at [0096] that the heavy and light chain variable regions (with CDRs underlined) for antibody 14E5 are set forth below: SEQ ID NO: 12 - Heavy chain variable region for 14E5 (CDRs 1-3 are underline; published SEQ ID NOS: 58-60, respectively present in claimed SEQ ID NO:10) 

    PNG
    media_image1.png
    42
    520
    media_image1.png
    Greyscale

SEQ ID NO: 13 - Light chain variable region for 14E5 (CDRs 1-3 are underlined; published SEQ ID NOS :61-63 respectively, present in claimed SEQ ID NO: 11)

    PNG
    media_image2.png
    41
    524
    media_image2.png
    Greyscale
Accordingly, antibodies are provided that that comprise heavy chain CDRs SEQ ID NOS:58 (SYWIE), 59 (HILPGSVITNYNEKFKG, which does not comprise VHCDR2 of claimed SEQ ID NO: 7), and 60 (WGWDSY), and light chain CDRs SEQ ID NOS:61 (STSQDISSSLN), 62 (YTSNLHS) and 63 (QQYSKLPYT). In some embodiments, the antibodies comprise the heavy chain variable region published/claimed SEQ ID NO: 12/10 and/or the light chain variable region published/claimed SEQ ID NO: 13/11 [0097].
The `004 publication further teaches the 14E5Mut68 (i.e. 2A10, claimed VH/VL of SEQ ID Nos: 21/26) has a change in the heavy chain CDR2 (DILPGSGTTNYNEKFKG, SEQ ID NO:76), a change in the light chain CDR1 (SASQGISNYLN, SEQ ID NO:70), a change in the light chain CDR2 (YTSSLHS, SEQ ID NO:66), and a change in the light chain CDR3 (QQYSELPYT, SEQ ID NO:77) [0105].
The `004 publication does not disclose that (a)  the anti-β8 antibody binds an epitope in the head and/or hybrid domains of ß8 and upon binding,  (b) recombinantly modifying the heavy chain CDR2 sequence to introduce a glycosylation site, wherein the modified antibody causes a conformational change in ß8 that reduces the angle between the head and hybrid domains of ß8 compared to ß8 not contacted with the antibody in claim 19; and 

 wherein the antibody comprises a heavy chain CDR2 comprising at least one glycosylated amino acid of VHCDR2 of SEQ ID NO: 4 (HILPGSVITNYNEKFK) in claim 23.
 
However, Wright et al teach that the presence of N-linked carbohydrate at Asn58 (within VH CDR2) in the VH of the antigen binding site of an antibody specific for a(l -6)dextran (TKC3.2.2) increases its affinity for dextran 10- to 50-fold.  Site-directed mutagenesis has now been used to create novel carbohydrate addition sequences in the CDR2 of a non-glycosylated anti-dextran at Asn54 (TST2) and Asn60 (TSU7). These antibodies are glycosylated and the carbohydrates are accessible for lectin binding.    Wright et al found that the addition of carbohydrate at position 60 increased the affinity of antigen –antibody interaction, it did so less effectively than carbohydrate added at amino acid 58 (naturally present) (page 2717, right col., 2nd ¶).

    PNG
    media_image3.png
    378
    1212
    media_image3.png
    Greyscale

Given that there are 3 potential glycosylation sites in the 14E5  anti-β8 antibody, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce a glycosylation site in the VHCDR2 (HILPGSVITNYNEKFK/ DILPGSGTTNYNEKFKG) of the 14E5/Mut68 antibody taught by the `004 publication at the positions N61[Wingdings font/0xE0]T/S61  or K63 [Wingdings font/0xE0]T/S63 as taught by Wright et al to create a glycosylation motif (NXT/S) to increase the affinity of the 14E5 to its antigens (i.e., αvß8) and recombinantly produce the modified antibody as taught by the `004 publication. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007) 


	        50		51      52      53      54      55      56     57     58      59      60      61      62     63     64       65 
14E5	His 	Ile      Leu   Pro    Gly    Ser    Val    Ile     Thr    Asn    Tyr    Asn   Glu    Lys   Phe    Lys
Mut68/83 ASP	Ile       Leu    Pro     Gly     Ser     Gly     Thr     Thr     Ans     Tyr     Asn    Glu     Lys    Phe     Lys
37E1/B5  Glu       Ile        Asn    Pro     Asp    Ser      Ser      Thr     Ile      Asa     Tyr     Thr      Ser     Ser     Lue     Lys     
		                  Asn    
								            T/S
							                                              T/S

It is noted that 14E5 antibody binds a similar epitope on αvβ8 as 37E1B5 [0095] and the naturally VHCDR2 glycosylation site of 37E1B5 corresponds to glycosylation site in the 14E5 and mutants thereof is position N61[Wingdings font/0xE0]T/S61.

"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

 Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".

Alternatively, the `004 publication provides an isolated antibody that specifically binds to ανβ8, wherein said antibody does not inhibit release of active, mature TGFβ peptide or adhesion of latent TGFβ to ανβ8 on a ανβ8-expressing cell. The isolated antibody specifically binds to an epitope on β8.  The antibody with these activities is referred to as 14E5[0015]. The referenced anti-β8 antibodies comprise the heavy chain CDR2 shown in SEQ ID NO:1-5. Importantly, the 14E5 antibody binds a similar epitope on ανβ8 as 37E1B5. Like 37E1B5, 14E8 specifically binds ανβ8, but unlike 37E1B5, 14E5 does not inhibit release of active, mature TGFβ peptide, or adhesion of latent TGFβ to ανβ8. Because 14E5 is specific for ανβ8, but does not block activity, it is useful for detection, e.g., in vivo diagnosis or monitoring applications [0095].

The teachings of `004 publication pertaining to the issue that 14E5 antibody binds a similar epitope on ανβ8 as 37E1B5. Like 37E1B5, 14E8 specifically binds ανβ8, but unlike 37E1B5, 14E5 does not inhibit release of active, mature TGFβ peptide, or adhesion of latent TGFβ to ανβ8 and the teachings of Wright et al indicating success in generating specific glycosylated and the carbohydrates antibodies that are accessible for binding the antigens, in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve a well-known problem in the art. The naturally VHCDR2 glycosylation site of 37E1B5 that corresponds to glycosylation site in the 14E5 and mutants thereof is position N61[Wingdings font/0xE0]T/S61.   The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983) see MPEP 2144.  Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".


Although the `004 publication is silent with regard the 14E5 antibody “binds an epitope in the head and/or hybrid domains of ß8, and upon binding, causes a conformational change in ß8 tht reduces the angle between the head and hybrid domains of ß8 compared to ß8 not contacted with the antibody" in claim 1, “binds an epitope comprising SEQ ID NO: 16 (SRKMAFF)” in claim 21, “wherein upon binding ß8, the antibody reduces the angle between the head and hybrid domains of ß8 by at least 5° compared to ß8 not contacted with the antibody” in claim 22, it is noted that a compound and all of its properties are inseparable; they are one and the same thing (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169) USPQ 226 (CCPA 1971)). Therefore, in the absence of evidence to the contrary, the 14E5 antibody taught by `004 publication would inherently bind the claimed antigen because the claimed 14E5 and the referenced 14E5 have identical structure.   When “a claimed new benefit or characteristic of an invention otherwise in the prior art” is an inherent property of the old invention, “the new realization alone does not render the old invention patentable.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377 (Fed. Cir. 2005).

Regarding the “the antibody inhibits release of active mature TGFß peptide, but does not, but does not significantly inhibit adhesion of latent TGFß to αvß8 on a αvß8-expressing cell”, given the naturally glycosylated 37E1 VHCDR2 binds similar epitope on the αvß8 integrin, and inhibits release of active mature TGFß peptide, but does not significantly inhibit adhesion of latent TGFß to αvß8 on the αvß8-expressing cell, then the inhibition of the release of active mature TGFß peptide, but does not significantly inhibit adhesion of latent TGFß to αvß8 on a αvß8-expressing cell would naturally and necessary flow from the glycosylated VHCDR2 of 14E5/Mut68 taught by the combined reference teachings. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  See also MPEP 2145(II).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
 

10.  No claim is allowed.


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644